424 F.2d 282
Robert L. BRADFORD, Plaintiff-Appellant,v.Birdie AMSTERDAM, individually, and as a Justice of the Supreme Court of the State of New York, Sidney Feldshuh, individually, and as a purported Referee, Edward Pious, individually, and as a purported Receiver of Bradford Audio Corporation, Defendants-Appellees.
No. 668.
Docket 34374.
United States Court of Appeals, Second Circuit.
Argued April 1, 1970.
Decided April 2, 1970.

Robert L. Bradford, pro se.
Robert S. Hammer, Asst. Atty. Gen. (Louis J. Lefkowitz, Atty. Gen. of the State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., on the brief), for defendant-appellee Hon. Birdie Amsterdam.
Victor Konow, New York City (Edward Pious, New York City, on the brief), for defendant-appellee Pious.
Richard Weinberger, New York City, Feldshuh & Frank, New York City, for defendant-appellee Feldshuh, on submission.
Before HAYS, and FEINBERG, Circuit Judges, and TIMBERS,* District Judge.
PER CURIAM.


1
Robert L. Bradford appeals from an order of the United States District Court for the Southern District of New York, Sylvester J. Ryan, J., dismissing his complaint, which sought damages of $3 million on allegations that defendants Birdie Amsterdam, a Justice of the Supreme Court of the State of New York, Sidney Feldshuh, a court-appointed referee, and Edward Pious, a court-appointed receiver, criminally conspired to deprive him of property without due process of law. This appeal is an outgrowth of litigation in the state courts, fully described in Bradford Audio Corp. v. Pious, 392 F.2d 67 (2d Cir. 1968), which involved some of the same issues now raised before us. We have examined the record in that case, of which we take judicial notice, and the record in the appeal now before us, and we conclude that the district judge properly dismissed appellant's complaint.



Notes:


*
 Of the District of Connecticut, sitting by designation